J. S12022/14

NON-PRECEDENTIAL DECISION            SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                         Appellant     :
                                       :
                    v.                 :         No. 1064 EDA 2013
                                       :
JONATHAN WALKER                        :


                Appeal from the Order Entered March 15, 2013,
             in the Court of Common Pleas of Philadelphia County
               Criminal Division at No. CP-51-CR-0014255-2010


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE AND JENKINS, JJ.


DISSENTING MEMORANDUM STATEMENT BY FORD ELLIOTT, P.J.E.:
FILED SEPTEMBER 26, 2014

      Because I



injury, I respectfully dissent.